Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 5/12/2021, which is a continuation in part of application 16724320, which was filed on 12/22/2019 and now Patent #11048407. 16724320 is a continuation of application in part of 15427966, which was filed on 2/8/2017 and now Patent #10528797.  A filing date of 5/12/2021 is acknowledged.  Claims 1-14 are pending in this application.  Claims 1, 13 and 14 are independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clint Smith (US Publication 20170328683 A1, hereinafter Smith), and in view of Gunter Schmidt et al (US Publication 20040095373 A1, hereinafter Schmidt).

As for independent claim 1, Smith discloses: An interface that autonomously and selectively collects input data to control the operation or travel path of an object during travel or flight (Abstract, an ordnance munition is included in an intelligent ordnance projectile delivery system and equipped with targeting and guidance systems that allow the ordnance munition to collaborate with other devices to intelligently select targets and/or to guide the ordnance munition to its selected target, the ordnance munition may change or adjust its flight path or trajectory based on the generated location information), the interface comprising: at least one sensor that detects the occurrence of an event or a path deviation ([0003], collecting sensor information; [0004], determining the approximate location of the first ordnance munition and generating the first location information based on the determined approximate location may include using the collected sensor information to determine the approximate location of the first ordnance munition … altering the flight path of the first ordnance munition based on the generated location information may include altering the flight path of the first ordnance munition to a more accurate location of a primary target, or altering the flight path of the first ordnance munition to a new location of a mobile primary target; [0087], the use of enhanced location based techniques coupled with the guidance system on the smart ordnance munition allows the determination of the deviation from the desired target coordinate); a master fractal controller that initiates a space-variant fractalization protocol in order to collect the input data related to the detected occurrence of the event or the path deviation (Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; see more in Schmidt); and in response to the collected input data as a result of the initiation of the space-variant fractalization protocol, the master fractal controller sends control signals to a servient controller, which enables the interface to control the operation or travel path of the object during travel or flight (Abstract, the ordnance munition may change or adjust its flight path or trajectory based on the generated location information; [0073], the smart ordnance munition may include a processor and communication circuitry that is configured to transmit data about its location back to the forward observer or command, enabling course correction coordinates for the target to be entered after launch, the processor may receive and use the course correction coordinates from forward observer or command for in-flight course corrections or to alter its trajectory or flight path).  
Smith discloses using the advanced two-dimensional and three-dimensional grid system to generate location information and change or adjust the object flight path, but does not clearly disclose utilizing a space fractal structure, Schmidt discloses: a master fractal controller that initiates a space-variant fractalization protocol in order to collect the input data related to the detected occurrence of the event or the path deviation ([0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of an n.sup.th-order fractal-hierarchical network including superordinate and subordinate objects).
Smith and Schmidt are in analogous art because they are in the same field of endeavor, navigating between grids/cells in a display space. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Smith using the teachings of Schmidt to expressly 

As for claim 2, Smith-Schmidt further discloses: wherein the master fractal controller initiates the space-variant fractalization protocol by identifying or defining a fractal space (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of an n.sup.th-order fractal-hierarchical network including superordinate and subordinate objects).  

As for claim 3, Smith-Schmidt further discloses: wherein the master fractal controller further initiates the space-variant fractalization protocol by identifying or defining a sub- fractal space that represents a sub-set of the fractal space in which the servient fractal is identified or defined (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of .  

As for claim 4, Smith-Schmidt further discloses: wherein the master fractal controller further associates the servient controller with the identified or defined sub-fractal space; and MDG-007.CIP261wherein in response to the input data that is collected within the identified or defined sub-fractal space, the master fractal controller sends control signals to the servient controller for controlling the operation or travel path of the object during travel or flight (Smith: Abstract, the ordnance munition may change or adjust its flight path or trajectory based on the generated location information; [0073], the smart ordnance munition may include a processor and communication circuitry that is configured to transmit data about its location back to the forward observer or command, enabling course correction coordinates for the target to be entered after launch, the processor may receive and use the course correction coordinates from forward observer or command for in-flight course corrections or to alter its trajectory or flight path).  

As for claim 5, Smith-Schmidt further discloses: wherein the master fractal controller further propagates the space-variant fractalization protocol by identifying or defining at least one sub-sub-fractal space and by associating the servient controller with the identified or defined sub-sub-fractal space (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance .  

As for claim 6, Smith-Schmidt further discloses: wherein the initiated space-variant fractalization protocol includes dynamic fractalization (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; [0062], allow ordnance munitions to collaborate, dynamically select their respective targets midflight, and make in-flight course corrections to hit their dynamically selected targets; please note the advanced two-dimensional and three-dimensional grid system is dynamically adjusted; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of an n.sup.th-order fractal-hierarchical network including superordinate and subordinate objects).  

As for claim 7, Smith-Schmidt further discloses: wherein the initiated space-variant fractalization protocol includes increasing or ascending fractalization (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery .  

As for claim 8, Smith-Schmidt further discloses: wherein the initiated space-variant fractalization protocol includes decreasing or descending fractalization (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; [0062], allow ordnance munitions to collaborate, dynamically select their respective targets midflight, and make in-flight course corrections to hit their dynamically selected targets; please note the advanced two-dimensional and three-dimensional grid system is dynamically adjusted; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of an n.sup.th-order fractal-hierarchical network including superordinate and subordinate objects).  

 wherein the initiated space-variant fractalization protocol includes selective fractalization (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; [0062], allow ordnance munitions to collaborate, dynamically select their respective targets midflight, and make in-flight course corrections to hit their dynamically selected targets; please note the advanced two-dimensional and three-dimensional grid system is dynamically adjusted; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of an n.sup.th-order fractal-hierarchical network including superordinate and subordinate objects).  

As for claim 10, Smith-Schmidt further discloses: wherein the initiated space-variant fractalization protocol includes projected fractalization (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; [0062], allow ordnance munitions to collaborate, dynamically select their respective targets midflight, and make in-flight course corrections to hit their dynamically selected targets; please note the advanced two-dimensional and three-dimensional grid system is dynamically adjusted; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical .  

As for claim 11, Smith-Schmidt further discloses: wherein the initiated space-variant fractalization protocol includes rotating fractalization (Smith: Figs. 13B-13E, the advanced two-dimensional grid system for the delivery of ordnance munitions; Figs. 14B-14D, the advanced three-dimensional grid system for the delivery of ordnance munitions; Fig. 16, accurately deliver ordnance munitions to specific areas in a three-dimensional target; [0062], allow ordnance munitions to collaborate, dynamically select their respective targets midflight, and make in-flight course corrections to hit their dynamically selected targets; [0149], if flight path requires adjustment, the guidance system may send signals to control component, which in response, performs various operations to extend, retract, rotate or other adjust to affect the desired change in flight path; please note the advanced two-dimensional and three-dimensional grid system is dynamically adjusted; Schmidt: [0019], the objects represented in the sections are elements of an n.sup-th-order fractal-hierarchical network; [0064], the representatives may, e.g., be elements of an n.sup.th-order fractal-hierarchical network including superordinate and subordinate objects).

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

.
                                                   
Allowable Subject Matter
4.	Claim 12 is objected to as being dependent upon rejected base claims 1 and 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  

/HUA LU/
Examiner, Art Unit 2171